PER CURIAM.
The state concedes that appellant’s sentence of two and one-half years in prison, followed by two years on community control, represents a departure from the sentencing guidelines recommendation. See State v. VanKooten, 522 So.2d 830 (Fla.1988). Since no reasons for the departure were provided, appellant must be resen-tenced. It appears from the record that the trial court was unaware the sentence represented a departure. Accordingly, the court has the option, after remand, of imposing a departure sentence if supported in writing by valid criteria. State v. Betancourt, 552 So.2d 1107 (Fla.1989).
Reversed.
SCHEB, A.C.J., and DANAHY and HALL, JJ., concur.